DETAILED ACTION
Claims 1-3, 6-8, 10-12, 15-17, 19, and 22-28 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 and 12/14/2020 were filed after the mailing date of the non-final Office Action on 06/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
IDS 09/29/2020
The fifth NPL document in IDS 09/29/2020 was not considered, as the third NPL document was either submitted twice or scanned in twice.
At least the English abstract of foreign patent document KR-102110996B1 has been considered.
IDS 01/15/2021
IDS 01/15/2021 was submitted after the Notice of Allowability mailed on 12/30/2020. At least the English claims of non-patent literature document 10-2020-703248 has been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raquel Pacheco on December 11, 2020.

The application has been amended as follows: 
1.	(Currently Amended) A method comprising:	analyzing, by a server computer, each of a plurality of content messages to determine a quality score indicating a quality of an image or video in each content message;	analyzing, by the server computer, the media content of each content message to determine a set of content messages of the plurality of content messages that corresponds to a first media collection of a plurality of media collections;	causing display of a list of a subset of the plurality of media collections, the subset assigned to a first curator and the list including the first media collection;
based on a selection of the first media collection via a computing device associated with the first curator, causing, by the server computer, display of content messages corresponding to the first media collection, the content messages comprising the set of content messages and previously received content messages;	during display of the content messages corresponding to the first media collection, receiving, by the server computer, a percentage value indicating a number of content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices;	causing, by the server computer, the display of the content messages corresponding to the first media collection to be updated to display only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for 
causing, by the server computer, display of a visual indication of the selection of content messages of the displayed subset of content messages;	adding, by the server computer, the selection of the displayed subset of content messages to previously selected content messages in a live media collection accessible by the one or more computing devices; and
causing, by the server computing, the display of the content messages corresponding to the first media collection to be updated to cause [[a]] the visual indication to change to indicate that the selection of the displayed subset of content messages have gone live.

2.	(Previously Presented) The method of claim 1, wherein analyzing each of the plurality of content messages to determine a quality score indicating the quality of the image or video in each content message is based on at least one factor from a group comprising:  explicit content likelihood, underexposure, overexposure, noise level, shakiness, blurriness, low quality compression, audio quality, areas within an event, and content messages that are all black and white.

3.	(Previously Presented) The method of claim 1, wherein the quality score for each content message of the set of content messages is stored as metadata associated with each content message of the set of content messages.

4-5.	(Canceled)

6.	(Previously Presented) The method of claim 1, wherein the percentage value is a first percentage value, and the method further comprises:	receiving a second percentage value; and	using the second percentage value to determine a subset of newly received content messages to be displayed.

7.	(Previously Presented) The method of claim 1, wherein the first media collection is associated with a geolocation, event, topic, or common user interest.

8.	(Previously Presented) The method of claim 1, wherein the first media collection comprises media content from a plurality of individual users.

9.	(Canceled)

10.	(Currently Amended) A server computer in a messaging system for exchanging messages between computing devices comprising:	a processor; and	a computer readable medium coupled with the processor, the computer readable medium comprising instructions stored thereon that are executable by the processor to cause a computing device to perform operations comprising:	analyzing each of a plurality of content messages to determine a quality score indicating a quality of an image or video in each content message;	analyzing the media content of each content message to determine a set of content messages of 
based on a selection of the first media collection via a computing device associated with the first curator, causing display of content messages corresponding to the first media collection, the content messages comprising the set of content messages and previously received content messages;	during display of the content messages corresponding to the first media collection, receiving, by the server computer, a percentage value indicating a number of content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices;	causing the display of the content messages corresponding to the first media collection to be updated to display only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection, the subset of content message comprising content messages with a highest quality score;	receiving a selection of content messages of the displayed subset of content messages;
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;	adding the selection of the displayed subset of content messages to previously selected content messages in a live media collection accessible by the one or more computing devices; and
causing the display of the content messages corresponding to the first media collection to be updated to cause [[a]] the visual indication to change to indicate that the selection of the displayed subset of content messages have gone live.



12.	(Previously Presented) The server computer of claim 10, wherein the quality score for each content message of the set of content messages is stored as metadata associated with each content message of the set of content messages.

13-14.	(Canceled)

15.	(Previously Presented) The server computer of claim 10, wherein the percentage value is a first percentage value, and the operations further comprise:	receiving a second percentage value; and	using the second percentage value to determine a subset of newly received content messages to be displayed.

16.	(Previously Presented) The server computer of claim 10, wherein the first media collection is associated with a geolocation, event, topic, or common user interest.

17.	(Previously Presented) The server computer of claim 10, wherein the first media collection comprises media content from a plurality of individual users.

18.	(Canceled)

19.	(Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising:	analyzing each of a plurality of content messages to determine a quality score indicating a quality of an image or video in each content message;	analyzing the media content of each content message to determine a set of content messages of the plurality of content messages that corresponds to a first media collection of a plurality of media collections;	causing display of a list of a subset of the plurality of media collections, the subset assigned to a first curator and the list including the first media collection;
based on a selection of the first media collection via a computing device associated with the first curator, causing display of content messages corresponding to the first media collection, the content messages comprising the set of content messages and previously received content messages;	during display of the content messages corresponding to the first media collection, receiving, by the server computer, a percentage value indicating a number of content messages to be displayed for the first media collection for consideration for inclusion in a live media collection accessible by one or more computing devices;	causing the display of the content messages corresponding to the first media collection to be updated to display only a subset of content messages for the first media collection equal to the number of messages to be displayed for the first media collection for consideration for inclusion in the live media collection, the subset of content message comprising content messages with a highest quality score;	receiving a selection of content messages of the displayed subset of content messages;
causing display of a visual indication of the selection of content messages of the displayed subset of content messages;	adding the selection of the displayed subset of content messages to previously selected content messages in a live media collection accessible by the one or more computing devices; and
causing the display of the content messages corresponding to the first media collection to be updated to cause [[a]] the visual indication to change to indicate that the selection of the displayed subset of content messages have gone live.

20-21.	(Canceled)

22.	(Previously Presented) The method of claim 21, wherein the first media collection comprises content messages generated by a plurality of computing devices while the plurality of computing devices were located in a predetermined location.

23.	(Previously Presented) The method of claim 22, wherein the predetermined location is associated with a live event and the first media collection is accessible for only a predetermined amount of time associated with the live event.

24.	(Previously Presented) The method of claim 1, wherein determining the set of content messages of the plurality of content messages are associated with the first media collection based on an image or video of each of the plurality of content messages.

25.	(Previously Presented) The method of claim 1, wherein before receiving the selection of content messages of the displayed subset of content messages, the method comprises:	receiving a new set of content messages; and	recalculating the number of messages to be displayed based on the percentage value including the new set of content messages.

26.	(Previously Presented) The method of claim 25, wherein the server computer determines whether to recalculate the number of messages to be displayed based on a predetermined number of new content messages that have been received in the new set of content messages.

27.	(Previously Presented) The method of claim 25, wherein the server computer determines whether to recalculate the number of messages to be displayed based on a predetermined amount of time that has elapsed.

28.	(Previously Presented) The method of claim 1, wherein before receiving the selection of content messages of the displayed subset of content messages, the method comprises:	receiving a second percentage value for content messages to be displayed on for the first media collection; and	recalculating the number of messages to be displayed based on the second percentage value.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Schachter1, Padmanabhan2, Lee3, Amidon4, Svendsen5, and newly incorporated reference Swenson6.

Schachter teaches (¶ 0002-0004) collections of media items and then teaches (¶ 0040-0051) taking characteristics of the media items into account when scoring the collection. This allows Schachter to teach (¶ 0072, 0082-0083) a single ranked listing of search results that includes collections of items alongside typical search result items.

Padmanabhan teaches (¶ 0093) automatically collecting media content related to an attended event for sharing among selected groups of friends or attendees. Padmanabhan then teaches (¶ 0184, 0186) prioritizing and/or culling media based on user input, a default or user-selected threshold, and/or quality thresholds.
Padmanabhan additionally teaches (¶ 0134, 0136) allowing users control over media, sharing, and their event collections. Clustered media is essentially shown (in FIG. 7, FIG. 27, ¶ 0156) to be transmitted and/or made available for access and viewing.

Lee teaches (¶ 0061, 0071) a list threshold for viewing a particular number of items.

Amidon teaches (FIG. 2, ¶ 0017) an active playlist of media items originating from a user and/or from other users, a playlist (shown in ¶ 0003-0004 as) having a predefined number of media items.
The active playlist is shown (¶ 0032) to be actively updated and to be created based on predefined rules further including a score rating (¶ 0020-0021).

Svendsen teaches (¶ 0006) a media item quality score for media item entries in a sub-list.

Newly incorporated reference Swenson teaches (FIG. 39, ¶ 0316-0320) allowing a selection by the user of a new active pick of an audition set being displayed in a selection area and providing an appropriate indicator of the newly selected active pick.
Swenson further teaches (FIG. 49, ¶ 0379) finalizing an audition set and removing any audition set indicator from the display.

The resulting claim limitations appear to be directed to displaying a media collection of content messages associated with a first curator (comprising both current and previous content messages, all of which have been analyzed for quality and for aggregation), receiving a percentage value for inclusion, updating the display that fulfills both the subset percentage requirement and a quality requirement, receiving a further selection, and adding and displaying the further selection of content messages in a manner involving a visual indication alteration at different points of the process.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The prior art does teach a portion of the required elements, such as many of the limitations regarding quality scores being addressed by most of the references, many of the limitations regarding live media collections being addressed by at least Padmanabhan and Amidon, and many of the limitations involving the visual indication being addressed by Swenson. 

However, the Examiner concludes that the cited references used in the previous rejection (particularly the most relevant references of Padmanabhan and Amidon) cannot be reasonably combined with other references (including newly incorporated reference Swenson) in order to render each and every limitation of the claims obvious as currently amended. 

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        January 25, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Schachter, U.S. Patent Application Publication No. 2008/0147640
        2 Padmanabhan et al., U.S. Patent Application Publication No. 2013/0117692
        3 Lee et al., U.S. Patent Application Publication No. 2010/0162175
        4 Amidon et al., U.S. Patent Application Publication No. 2009/0240732
        5 Svendsen et al., U.S. Patent Application Publication No. 2009/0265418
        6 Swenson et al., U.S. Patent Application Publication No. 2012/0079382